Citation Nr: 1816758	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral foot fungus with nail loss (bilateral foot disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide new VA examinations.

The Veteran seeks entitlement to service connection for bilateral hearing loss and bilateral foot fungus with nail loss (bilateral foot disability). Essentially, he contends that his hearing problems are due to conceded in service acoustic trauma and that he contracted a foot fungus due to constant wet conditions in service, which ultimately led to the removal of his toenails.  

Initially, the Board observes that the Veteran has received some VA and private treatment for his claimed disabilities, including hearing aids and routine foot care. 

The Veteran underwent a VA examination in January 2013, wherein he was diagnosed with bilateral sensorineural hearing loss. However, the examiner determined that the Veteran's bilateral hearing loss is less likely than not caused by military service. The examiner explained that "Although there was a slight change in [the Veteran's] hearing at discharge, it was still within normal limits in both ears and did not meet the VA criteria for disability." Instead, the examiner stated that the Veteran's hearing loss was likely related to his civilian occupational noise exposure and recreational firearm use.  It is noted that hearing loss for VA disability purposes need not be shown in service where the record otherwise indicates that there is a change in hearing that may be due to in-service event or occurrence.

In September 2017, the Veteran testified that he was exposed to in service acoustic trauma, including many explosions. He also stated that he contracted a foot fungus due to walking through wet rice paddies while in service. The Veteran reported that he first sought treatment for his hearing loss soon after his discharge from service, and later underwent surgery to permanently remove his toenails in the 1980s. The Veteran's spouse also reiterated the Veteran's contentions. 

In light of the above, the Board finds January 2013 VA examination to be inadequate for rating purposes. Given this and the substantial period of time that has elapsed since then, a new VA examination for bilateral hearing loss is warranted. Moreover, it does not appear that the Veteran has ever received a VA examination in regard to his claimed bilateral foot disability. Therefore, the Board finds that VA's duty to assist has been triggered and it must provide a VA examination for this disability as well. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as noted above, the Veteran has received some prior VA treatment for his claimed disabilities, but no additional treatment records have been added since  2016. Therefore, VA should obtain all relevant and outstanding treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records of any treatment since service separation, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for VA examinations with examiners of appropriate expertise in order to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and bilateral foot disability. The examiners are to be provided access to the Veteran's electronic Virtual VA and VBMS files. They are requested to review all pertinent records associated with the claims file, the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. Any indicated diagnostic tests and studies should also be accomplished. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and conceded in service noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

The VA examiners must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's bilateral hearing loss disability and bilateral foot disability manifested in service or is otherwise causally or etiologically related to his military service, to included conceded in service acoustic trauma. Additionally, the VA audiological examiner should indicate whether the hearing loss is the type typically seen in cases of acoustic trauma, or is more likely due to advancing age, infection, or other cause, including post-service noise exposure. All prior reports should be reconciled, as necessary.  It should also be noted whether the hearing changes noted in service are the early indication of subsequently found hearing loss, or are not significant changes.  Medical rationale for any opinion entered should be associated with the finding.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




